DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23, 25-32, and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,118,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses the structural elements disclosed in this application.  
In relation to independent claim 21 of this application, claim 1 of the cited patent discloses a (a) guide member, wherein the guide member comprises a shaft having a proximal portion and a distal portion and a lumen extending therebetween, wherein the guide member further comprises a bend at the distal portion, wherein the bend is configured to provide access to an opening in the ET, wherein the guide member, including the shaft and the bend, is rigid; and (b) a tubular member configured to be positioned within the lumen of the guide member, wherein the tubular member comprises a proximal end, a distal end, and a lumen extending therebetween, wherein the tubular member is sized to fit within the ET.  Moreover, claim 15 of the cited patent discloses a plurality of apertures at or near the distal end, wherein the tubular member comprises a flow limiting member disposed in the lumen, wherein the flow limiting coincident with at least a portion of the apertures.  Notably, if the apertures are located near the distal end, as disclosed by the cited patent, the apertures must be located on the outer wall surface of the tubular member or in a lateral position with respect to the longitudinal axis of the tubular member.  
In relation to claims 22-23, 25-32, and 41-43, claim 16 of the cited patent discloses a sponge member, therefore, all the basic structural elements of the invention are disclosed in the cited patent.  Accordingly, for an artisan skilled in the art, modifications to the structural relationship between the apertures and the flow limiting member would have been considered obvious choices in the design of the tubular member to ensure accurate infusion of fluids into the ET.  Moreover, the artisan would have been motivated to make the modifications to avoid excessive pressure changes in the ET area which is extremely sensitive to pressure.  
In relation to independent claim 44, as discussed above, claim 1 of the cited patent discloses a (a) guide member, wherein the guide member comprises a shaft having a proximal portion and a distal portion and a lumen extending therebetween, wherein the guide member further comprises a bend at the distal portion, wherein the bend is configured to provide access to an opening in the ET, wherein the guide member, including the shaft and the bend, is rigid; and (b) a tubular member configured to be positioned within the lumen of the guide member, wherein the tubular member comprises a proximal end, a distal end, and a lumen extending therebetween, wherein the tubular member is sized to fit within the ET.  Moreover, claim 15 of the cited patent discloses a plurality of apertures at or near the distal end, wherein the tubular member comprises a flow limiting member disposed in the lumen, wherein the flow limiting coincident with at least a portion of the apertures.  Notably, if the apertures are located near the distal end, as disclosed by the cited patent, the apertures must be located on the outer wall surface of the tubular member or in a lateral position with respect to the longitudinal axis of the tubular member.  
In relation to claims 45 and 46, claim 16 of the cited patent discloses a sponge member.  Therefore, the sponge would have been configured to cause the fluid to not flow continuously out of the distal end and the plurality of lateral apertures to the ET and to prevent the fluid from rapidly exiting through the plurality of lateral apertures distal end and traveling beyond the ET.
In relation to claims 47-49, as discussed above, claim 16 of the cited patent discloses a sponge member.  Therefore, the sponge would have been configured to cause the fluid to not flow continuously out of the distal end and the plurality of lateral apertures to the ET and to prevent the fluid from rapidly exiting through the plurality of lateral apertures distal end and traveling beyond the ET.
Allowable Subject Matter
In relation to section 102 and 103 rejections, independent claims 21, 44, and 47, are considered allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  
in relation to claim 21, the prior art of record does not disclose or suggest, inter alia, a tubular member comprises: (i) opposing proximal and distal ends, (ii) a lumen extending between the proximal and distal ends, (iii) a plurality of lateral apertures disposed adjacent the distal end, and (iv) a flow limiting member disposed within the lumen of the tubular member, wherein the flow limiting member includes a body configured to reduce a flow rate of the fluid traveling through the flow limiting member and out of the plurality of lateral apertures to the ET;
in relation to claim 44, the prior art of record does not disclose or suggest, inter alia, wherein the tubular member is configured to be positioned within the lumen of the guide member, wherein the tubular member comprises: (i) opposing proximal and distal ends, (ii) a lumen extending between the proximal and distal ends, (iii) a plurality of lateral apertures disposed adjacent the distal end, and (iv) a flow limiting member disposed within the lumen of the tubular member, wherein the fluid is configured to flow through the flow limiting member and out of the plurality of lateral apertures to the ET
in relation to claim 47, the prior art of record does not disclose or suggest, inter alia, wherein the tubular member comprises: (i) opposing proximal and distal ends, (ii) a lumen extending between the proximal and distal ends, (iii) a plurality of lateral apertures disposed adjacent the distal end, and (iv) a sponge member disposed within the lumen of the tubular member, wherein the fluid is configured to flow through the sponge member and out of the tubular member through the plurality of lateral apertures to the ET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783